               Case 7:19-cr-00195-KMK Document 29 Filed 07/01/20 Page 1 of 1
               Case 7:19-cr-00195-KMK Document 30 Filed 07/02/20 Page 1 of 1
                                               U.S. Department of Justice

                                                             United States Attorney
                                                             Southern District ofNew York

                                                            Un ited States District Courthouse
                                                            300 Quarropas Street
                                                            White Plains, New York 10601


                                                             July 1, 2020
     BYECF

     The Honorable Kenneth M. Karas
     United States District Court
     Southern District ofNew York
     300 Quarropas Street
     White Plains, New York 10601

            Re:     United States v. Karen Polonia Alcantara, et al, 19 Cr. 195 (KMK)

     Dear Judge Karas:

             The Government respectfully submits this letter, with the consent of counsel to each
     defendant, to request a 30 to 45-day adjournment of the upcoming status conference, previously
     scheduled for July 7, 2020. The parties are seeking the adjournment due to the restrictions on
     travel and contact in light of the COVID-19 pandemic. The parties have requested four prior
     adjournments, three of which were requested in light of the COVID-19 pandemic.

             The parties have continued to discuss potential dispositions of the case without trial.
     Additionally, the Government has made electronically stored information and other discovery
     available to the defense, and to allow the defense time to review the discovery and determine what
     motions, if any, they wish to make, and in light of the COVID-19 pandemic and related restrictions
     on travel and contact, the Government requests that the time between the date of this letter and the
     next scheduled conference date be prospectively excluded under the Speedy Trial Act, 18 U.S.C.
     § 3161(h)(7)(A), in the interest of justice.

                                                             Respectfully submitted,

                                                             GEOFFREY S. BERMAN
                                                             United States Attorney


                                                       By:              /s
                                                             Christopher D. Brumwell
           J.      I        J         /)      .f             Assistant United States Attorney
         1
       /:::I Jo.m r...P cl. If).£     (_,4/,(J)/ , /         917-710-0661
will ho lol 0- ClJr"YL/· ~ 9 10/ /) 0
a,t ! I: 3 o fffv/ · T m7VL .i/2 .Jlf\l 'dlu cl/of-_
wnM ~.fl. SfU-R- d <J Zfl ;a1_ f)cL' I 8 U. S'. C .
.3 I CR I ( A)(1 ){ A )1 Jfl? /ft     JI J~ RDEoJ,
                                           jJ)?
_) WJ/ICL LUh I-,           q /o         ;;2 0 -        .         ~~-r-·-    -~.L
                                            ~fafl~ ~O                                   U.S.DJ.
